OliveR, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a' part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel, subject to the approval of the court,
1 — That the merchandise the subject of the appeals enumerated in the schedule hereto annexed and made a part hereof consists of vitamin products imported from Holland.
2 — That, on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities, and in the ordinary course of trade, for home consumption therein or for export to the United States; that such or similar imported merchandise was not at the aforesaid times freely offered in the United States for sale for domestic consumption therein; that cost of production, as defined in See. 402 (f), Tariff Act of 1930, is the proper basis of appraisement of the said merchandise; and that such cost of production is represented by the invoice unit prices less charges for ocean freight, air freight, extra air freight, air mail postage, insurance and consular fee, as invoiced.
IT IS FURTHER STIPULATED AND AGREED that the appeals herein may be submitted on this stipulation.
*465On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoice unit prices, less charges for ocean freight, air freight, extra air freight, airmail postage, insurance, and consular fee, as invoiced.
Judgment will be entered accordingly.